PER CURIAM:
Kevin D. Alen appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Allen, No. 3:05-er-00041-nkm-bwc-2, 2008 WL 2518550 (W.D.Va. June 17 & 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.